 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    AARON WALKER,                                         Case No.: 1:18-cv-01469-LJO-BAM (PC)

11                       Plaintiff,                         ORDER REGARDING PLAINTIFF’S
                                                            MOTION TO WITHDRAW SUIT AND RE-
12           v.                                             FILE LATER
                                                            (Doc. No. 6)
13    ANGELL, et al.,
                                                            ORDER DIRECTING CLERK OF COURT
14                       Defendant.                         TO CLOSE CASE AND ADJUST DOCKET
                                                            TO REFLECT VOLUNTARY DISMISSAL
15

16          Plaintiff Aaron Walker is a state prisoner proceeding pro se in a civil rights action

17   pursuant to 42 U.S.C. ' 1983. Plaintiff initiated this action by filing a complaint on October 25,

18   2018. (Doc. No. 1.)

19          On January 14, 2019, Plaintiff filed a motion to withdraw suit and re-file later, stating that

20   he is working on exhausting appeals on certain matters, and therefore seeks to withdraw this case

21   to potentially re-file later. (Doc. No. 6.) The Court construes this motion as a notice of voluntary

22   dismissal, without prejudice, pursuant to Federal Rule of Civil Procedure 41(a).

23          “[U]nder Rule 41(a)(1)(i), a plaintiff has an absolute right to voluntarily dismiss his action

24   prior to service by the defendant of an answer or a motion for summary judgment.” Commercial

25   Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999) (quotation and

26   citation omitted). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is

27   required, the parties are left as though no action had been brought, the defendant can’t complain,

28   and the district court lacks jurisdiction to do anything about it.” Id. at 1078. Under Rule
                                                        1
 1   41(a)(1)(B), unless the notice states otherwise, the dismissal is without prejudice, but if the

 2   plaintiff has “previously dismissed any federal- or state-court action based on or including the

 3   same claim, a notice of dismissal operates as an adjudication on the merits.”

 4          In this case, no defendant has been served, and no defendant has filed an answer or motion

 5   for summary judgment.

 6          Accordingly, this action is terminated by operation of law without further order from the

 7   Court. Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the Court is directed to terminate the pending

 8   findings and recommendations issued on December 28, 2018, as well as all other pending matters

 9   and deadlines, and close this case.

10
     IT IS SO ORDERED.
11

12      Dated:     January 15, 2019                            /s/ Barbara    A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
